Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to supplemental amendment filed 11/05/2021 in which claims 1-11, 13-15 are allowed.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
   	Detecting a mobile airborne device within a field of view of the camera and causing the mobile airborne device to exit the three-dimensional physical space that is within the field of view of the primary camera, further detecting that the mobile airborne device is at a distance from the primary camera such that an appearance of the mobile airborne device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size and determine that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, and in response to determining that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, override the signal to the mobile airborne device such that the mobile airborne device is no longer directed to exit the three-dimensional physical space.
 	Allowable limitations in combination with other claim limitations are not taught by
prior arts of record: Radford et al. (GB 2536043 A) and Parker et al (US 2017/0192089 A1, hence claims 1-11, 13-15 are allowed.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425